,




           IiKE            NEY      GENERAL.




Mr. Edmund Tobola, President    Opinion No. C-570
State Board of Barber Examiners
Austin, Texas                   Re: Whether the State Board of
                                     Barber Examinershave the
                                     authority under Section 11,
                                    Article 734a of Vernon's
                                     Penal Code, in light of sub-
                                     sequent amendments to Article
                                     734a, to require all appli-
                                     cants for enrollment in
                                    barber schools to appear be-
                                     fore the Board to determine
                                     their "educationalfitness"
                                     prior to enrollment in a
                                    barber school and the
                                     issuance of a student permit
Dear Mr. Tobola:                     and/or certificate.

          In your letter of November 3, 1965, to this office,
you request our opinion as to whether the 1961 amendment of Section
9 of Article 734a, Vernon's Penal Code, supersedes the provisions
of Section 11 of Article 734a authorizingthe State Board of
Barber Examiners to conduct an examinationof applicants prior
to their enrollment in barber schools to determine their edu-
cational fitness.

          In answering your question, we look to the provisions
of Section 11 and to the provisionsof Section 9, as amended
in 1961, of Article 734a. We note that Section 11 of Article
734a has not been amended since its enactmentby the Legislature
in 1929. Section 11 of Article 734a provides and we quote as
follows:

          "Sec. 11. The Board shall conduct examination
     of applicants for certificatesof registrationto
     practice as registeredbarbers and of applicants


                           -2?56-
Mr. Edmund Tobola, page 2 (C-570)



    for certificatesof registrationto practice as
    registered assistantbarbers and of annlicants to
    enter barber schools to determine their educational
    fitness. not less than four times each year, at
    such times and places as the Board mav determine
    and desisnate. . . .I' (Emphasisadded)

          Section 9,of Article 734a was amended in 1961 to read
and we quote in part as follows:

         "Sec. 9. (a) . . . and no certificateor
    permit shall be issued as provided for herein to
    an applicant to be a student in such a school
    or college unless said applicant demonstrates
    1
    his or her abi i
    write clearlv the Enslish lancuaue determined
    bv an examinationconducted by the school or
    college." (Emphasisadded)

          Upon examinationof the above quoted provisions,there
obviously exists a conflict as to who shall conduct the edu-
cational fitness examinationof applicants to be students. Section
11 of Article 734a authorizes the Board of Barber Btaminers to
conduct this examinationand Section 9 (a) of Article 734a autho-
rizes the barber school or college to conduct such examination.

          To resolve this conflict, we are of the opinion that
you must look to the intent of the Legislaturewhen it amended
Section 9 of Article 734a. By amending Section 9 of Article
734a in such a way as to be conflicting,inconsistent.and re-
pugnant with Section 11 of Article 734a, evidences an intent;
in our opinion, that the Legislatureintended that Section 11
of Article 734a be repealed insofar as it is in conflict with
Section 9 (a). First National Bank v. Lee Countv Cotton Oil Co.,
250 S.W. 313, (Tex.Civ.App.1923), affirmed First National Bank
of Giddinos v. Lee Countv Cotton Oil Co., 274 S.W. 127, (Coaun.App.
1925).

          Although the Legislaturedid not expressly repeal
Section 11 of Article 734a when it amended Section 9 of such
Article in 1961, we are of the opinion that Section 9 (a) does
repeal Section 11 by implication,insofar as the provisions of

                           -275-i-
Mr. Edmund Tobola, page 3 (C-570)



these sections are in conflict. The doctrine of implied repeal
rests on the principle that the last expression of the law-
makers will be given effect. 53 Tex.Jur.Zd 149, Statutes,
Sec. 101. To the extent that Section 11 of Article 734a is
inconsistent,repugnant, and in conflict with Section 9 (a) of
Article 734a. it is repealed by necessary implication. State
ex rel. Martin v. Citv of Waxahachie, 240 S.W.2d 971 (Tax.
App. 1952, no history).

          Since we are of the opinion that the prwisions of
Section 11 of Article 734a are repealed by implicationinsofar
as they conflict with Section 9 (a) of Article 734a, you are
respectfullyadvised that the Board of Barber Examiners has no
authority to require applicants for enrollment in barber schools
or colleges to appear before the Board to determine their
"educationalfitness'!prior to enrollment in such barber schools
or colleges.

                       SUMMARY

         Section 11 and Section 9 (a) of Article 734a,
    Vernon's Penal Code, are in conflict, and to the
    extent that Section 11 conflicts with Section 9 (a),
    it is repealed by necessary implication. Therefore,
    the Board of Barber Examiners is without authority
    to require applicants for enrollment in barber schools
    or colleges to appear before the Board to determine
    their "educationalfitness'*prior to enrollment in
    such barber schools or colleges.

                              Yours very truly,

                              WAGGONER CARR
                              Attorney General




                                    Assistant

DA:ra

                           -2x8-
Mr. Edmund Tobola, page 4 (C-570)



APPRCWH):
OPINION CCMMITTEE

W. V. Geppert, Chairman
Pat Bailey
W. 0. Shultz
J. C. Davis
Roy Johnson

APPROVEDFCRT'HEATTORNEYGENERAL
By: T. B,.Wright




                           -2759-